internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-135603-02 date date in re legend trust trust agreement trustor child date date a w x y dear this is in response to your letter dated date requesting on behalf of trustor an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of trustor’s generation-skipping_transfer gst tax exemption to an inter_vivos transfer to an irrevocable_trust a summary of the facts and representations submitted are as follows on date trustor created irrevocable_trust to benefit child and child's descendants article v of trust agreement provides that during child's lifetime child is to receive the net_income of trust at least annually and so much of trust’s principal as trustee deems necessary in trustee’s sole discretion plr-135603-02 article vi sec_1 of trust agreement provides that child has a testamentary limited power to appoint the trust estate remaining at child's death among a group limited to trustor’s lawful descendants and child’s spouse article vi sec_2 of trust agreement provides that trust assets not effectively appointed are to be divided into as many equal shares as there are then living lawful children of child and deceased lawful children of child leaving lawful issue and distributed free of trust article xiii of trust agreement provides that it is trustor's intention that trust and distributions from trust on its termination shall be exempt from generation-skipping_transfer_tax on date trustor transferred a stock to trust the value of which exceeded trustor’s gst_exemption amount by dollar_figurew due to the change in the market_value of the stock between date and date trustor retained the services of an accountant to prepare a united_states gift and generation-skipping_transfer_tax return form_709 reporting the transfer to trust it has been represented that trustor intended to allocate all of her gst_exemption amount to this transfer in preparing the form_709 the accountant determined that the present_value of the life interest in trust was dollar_figurex and that the aggregate present_value of the remainder interests in trust was dollar_figurey the accountant recorded these amounts on schedule a part sec_1 and respectively of the form_709 on schedule c of the form_709 the accountant reported as a generation-skipping_transfer only the aggregate present_value of the remainder interests in trust and inadvertently allocated only that part of trustor’s available gst_exemption equal in value to the aggregate present_value of the remainder interests it has been represented that trustor has not allocated any gst_exemption to any transfers subsequent to the funding of trust and has not retained any incidents_of_ownership over any assets transferred to or owned by trust a ruling has been requested allowing trustor an extension of time under sec_2642 and sec_301_9100-3 to allocate the remainder of her gst_exemption to the transfer made on date to trust effective as of date in accordance with sec_2642 law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-135603-02 sec_2602 provides that the amount of generation-skipping_transfer gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the year at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any plr-135603-02 trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore trustor is granted an extension of time of sixty days from the date of this letter to allocate her available gst_exemption to her transfer of a stock to trust on date the allocation once made will be effective as of date the date of the transfer to trust the value of the a stock as of date will be used in determining the amount of gst_exemption to be allocated to trust the allocation should be made on a separate supplemental form_709 filed for trustor that reflects the value as of date of the a stock transferred to trust filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 one copy is enclosed for this purpose plr-135603-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we note in particular that no opinion is expressed regarding the inclusion ration pertaining to the date transfer of stock to trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes one copy of this letter
